NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5704-14T1



STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DAMEION L. EDGERTON, a/k/a
DAMION EDGERTON,

     Defendant-Appellant.
________________________________

              Submitted April 5, 2017 – Decided May 30, 2017

              Before Judges Manahan and Lisa.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment No.
              14-04-0718.

              Clifford E. Lazzaro, attorney for appellant.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Sarah E. Ross, Deputy
              Attorney General, of counsel and on the
              brief).

PER CURIAM

        After   his   suppression     motion    was   denied,    defendant    pled

guilty, pursuant to a plea agreement, to three counts in a six
count indictment against him, namely, Count Two, second-degree

possession of cocaine with intent to distribute, N.J.S.A. 2C:35-

5b(2), Count Four, second-degree unlawful possession of a handgun,

N.J.S.A. 2C:39-5b, and Count Five, second-degree possession of a

firearm in the course of committing a drug offense, N.J.S.A. 2C:39-

4.1a.

     Defendant    was   sentenced       on   Count   Two    to   five-years

imprisonment with a two-year parole disqualifier.            On Count Four,

he was sentenced to five-years imprisonment with a three-year

parole disqualifier.     On Count Five, he was sentenced to five-

years imprisonment with a three-year parole disqualifier.              Counts

Four and Five were ordered to be served concurrent to each other

and consecutive to Count Two, thus resulting in an aggregate

sentence   of   ten-years   imprisonment      with   a    five-year    parole

disqualifier. Pursuant to the plea agreement, the remaining counts

of the indictment were dismissed.

     The sole issue before us in this appeal is whether the trial

court erred in denying defendant's motion to suppress evidence

seized as a result of a warrantless search.              More particularly,

defendant argues:

           POINT I: BASED UPON THE TOTALITY OF THE
           CIRCUMSTANCES, THE TERRY STOP AND FRISK OF THE
           DEFENDANT WAS UNREASONABLE AND IMPERMISSIBLE.

We reject defendant's argument and affirm.

                                    2                                 A-5704-14T1
      In the early morning hours of May 17, 2013, specifically at

about 2:30 a.m., Asbury Park Police Officers William Whitley and

Daryl Whitley were conducting crowd control activities near a

restaurant known as "Mr. Pizza."         Police were routinely dispatched

to this area during the early morning hours because crowds would

gather after clubs closed.        This was a high-crime area, with a

high level of drug activity and gun violence.          The officers were

keenly aware of these characteristics.

      While   dispersing   the    crowd,    William   Whitley   recognized

defendant.    He did not know defendant personally, but he knew him

from the neighborhood in Asbury Park in which William Whitley grew

up.   He knew that defendant's street name was "Rocky," and that

defendant had a prior history of drug activity and possession of

a firearm.

      A short while later, both William Whitley and Daryl Whitley

heard a gunshot ring out.        William Whitley called in a report of

the shot to police headquarters.            He then ran on foot to the

location in the area of Ivy Place where the shot appeared to have

come from.    Daryl Whitley got into his patrol vehicle and drove

toward that area.

      As he was running toward the area, William Whitley heard

three more shots ring out from the same area.         When he arrived at

Ivy Place, he observed defendant walking slowly and calmly toward

                                     3                             A-5704-14T1
a parked vehicle with a partially opened door.               As he walked,

defendant was looking over his shoulder.         His demeanor and conduct

struck William Whitley as being suspicious.

       Because of the nature of the neighborhood as a high crime

area with known episodes of gun violence, because of defendant's

suspicious    demeanor,   because   William      Whitley    was   aware     of

defendant's    prior   drug   activity   and    firearm    possession,    and

because four shots had recently been fired from that immediate

area, with defendant being the only person there, William Whitley

drew his sidearm and pointed it at defendant.             He ordered him to

show his hands and lay on the ground.          Defendant complied.     As he

did so, William Whitley observed the handle of a handgun protruding

from defendant's rear pants pocket.

       As this was happening, Daryl Whitley arrived in his patrol

car.     William Whitley seized the handgun from defendant's pocket

and gave it to Daryl Whitley.       William Whitley proceeded to pat

down defendant for any additional weapons and placed him under

arrest.

       At about this time, Detective Javier Campos arrived on the

scene.     He searched defendant's person incidental to the arrest

and recovered cash in the amount of $3648.

       Campos then approached the vehicle that defendant had been

walking toward.     He observed in plain view what appeared to be

                                    4                                A-5704-14T1
cocaine in the panel of the driver's side door and also in the

center console area.       Because of those observations, the police

had the car towed to the police station.                At some point, the

individual who was the lessee of the car and had lawful authority

over it came to the police station.         She consented to a search of

the car.    Additional cocaine was found in the trunk.

     At    the   suppression    hearing,   William      Whitley     and    Campos

testified for the State.       Daryl Whitley was called by the defense.

Through their testimony, the facts we have related were elicited.

     Defendant's argument at the suppression hearing was that the

initial    investigatory    stop   and     pat   down    of    defendant       was

unjustified, and thus the seizure of the weapon from his person

was unlawful, as a result of which evidence of the weapon should

have been suppressed.      Defendant further argued that because the

initial police action was unlawful, and because it provided the

impetus for the search of defendant's person and of the car,

evidence seized from defendant's person and from the car should

have also been suppressed because they constituted fruit of the

initial unlawful search.

     After hearing all of the evidence and arguments of counsel,

Judge Anthony J. Mellaci, Jr. issued a comprehensive and well-

reasoned oral opinion.     Despite the vigorous cross-examination and

defense    arguments   attacking    the    credibility        of   the    State's

                                     5                                    A-5704-14T1
witnesses, Judge Mellaci found that both William Whitley and Campos

were very credible witnesses.     He explained in detail the basis

for those credibility findings.   Likewise, he found Daryl Whitley

to be very credible.

     Judge Mellaci summarized his factual findings regarding the

stop and pat down of defendant, the critical portion of this

episode, as follows:

          He [William Whitley] says, while clearing the
          cloud [sic], he heard a total of four shots
          -- one and then three more -- coming from what
          he believed to be Ivy Place, which was down
          the street.   He said how did you know that
          that's where they came from? I -- I -- I've
          heard shots before. I've heard firecrackers.
          Sounded like shots. Sounded like where they
          came from. I beat feet and ran down there.
          Now, whether it took him 10 seconds, 15
          seconds, 20 seconds, 30 seconds, to me, is of
          no moment.

          The crucial testimony is when he got down at
          the end of the block, he saw one person in
          close proximity to him, within four or five
          feet, walking towards the car, reached to the
          car to open it up. He immediately told that
          person to stop, get down on the ground. It's
          then that the second Officer Whitley, Daryl
          Whitley,   apparently    shows   up,   either
          immediately prior to -- immediately prior to
          Mr. Edgerton being ordered to the ground.

          He said it was his intention based on the
          things that he had pointed out, which included
          what he believed to be a history of this
          individual with a firearm, the shots being
          fired in closed proximity, the length of time
          it took him to run down to where he located
          Mr. Edgerton, the fact that Edgerton was the

                                  6                         A-5704-14T1
          closest one to him, that he was looking over
          his shoulder at what he believed to be a little
          bit of a strange manner, and that he wasn't
          running from the shots -- he was walking --
          that caused him for his safety to order him
          down, so that he can conduct a Perry stop --
          a Terry pat down.

          He indicates that before he actually took part
          in the Terry pat down, when defendant got to
          the ground, he saw the butt handle of a handgun
          sticking out of his back pocket. I've heard
          no contradictory information to that effect
          during this trial. I have no reason not to
          believe that's what he saw and I certainly
          have no reason to believe that he didn't have
          a reasonable and articulable suspicion to
          order the man down. Certainly, I think I would
          have done the same thing, if I was out in the
          street at that point. He takes the gun, brings
          him over, continues to pat him down. The gun
          is handed off to somebody else.

     Based upon those findings of fact, the judge concluded that

William   Whitley,   under   the   totality   of   the   circumstances,

possessed a reasonable and articulable suspicion that defendant

was engaged in criminal activity and might be armed and dangerous,

thus justifying the investigatory stop and the protective search

for his own safety and that of others in the area.       The judge also

concluded that the plain view observation of drugs in the car and

the subsequent consent search of the car were valid on their own

and were not the fruit of any prior unlawful police activity.          He

therefore denied defendant's motion to suppress in its entirety.




                                   7                            A-5704-14T1
     On appeal, defendant primarily reargues the facts.           His

argument focuses on pointing out aspects of William Whitley's

testimony which might have a tendency to weaken his credibility.

However, the same arguments were presented to Judge Mellaci.        In

the overall context of William Whitley's testimony, Judge Mellaci

was satisfied that these points were relatively insignificant and

did not compromise William Whitley's credibility.          The judge

expressed his credibility finding about William Whitley, thusly:

          Much has been made about the false testimony
          of Officer [William] Whitley.     Look, I sat
          here. I watched him. I listened to him. I
          listened to him under direct examination and
          I watched him, and I listened and watched him
          under cross-examination.     Was he the most
          articulate witness I've ever seen? Absolutely
          not.   Did he leave some things out of his
          report that he could have put in? Every time
          he was questioned about something he may have
          left out his report, he said well, I didn't
          think it was important at that point.      You
          know, I was more focused on this.      To me,
          that's believable. I did not find him to be
          incredible. I did not find him to be a liar.
          I find him -- found him to testify to the best
          of his recollection, based on the one-page
          report that he did, of an incident that
          happened about 18 months ago now. I found it
          to be credible and I heard no contradictory
          story to anything he said.     So, no, I -- I
          don’t find him to be a deceptive witness, a
          non-credible witness.

     Our review of a trial court's decision on a suppression motion

is circumscribed.   We must defer to the trial court's factual

findings as long as those findings are supported by sufficient

                                8                            A-5704-14T1
credible evidence in the record.         State v. Elders, 192 N.J. 224,

243 (2007).      A reviewing court should especially "give deference

to those findings of the trial judge which are substantially

influenced by his opportunity to hear and see the witnesses and

to have the 'feel' of the case, which a reviewing court cannot

enjoy."    Id. at 244 (quoting State v. Johnson, 42 N.J. 146, 161

(1964)).   Those findings should only be disregarded when they are

clearly mistaken.      State v. Hubbard, 222 N.J. 249, 262 (2015)

(citing Johnson, supra, 42 N.J. at 162). "A trial court's findings

should not be disturbed simply because an appellate court 'might

have reached a different conclusion were it the trial tribunal.'"

State v. Handy, 206 N.J. 39, 44-45 (2011) (quoting Johnson, supra,

42 N.J. at 162).     Abiding by these principles, we have no occasion

to interfere with Judge Mellaci's credibility assessments of all

of the witnesses, including William Whitley, and on all of the

judge's factual findings, which are amply supported by sufficient

credible evidence in the record.

     Based upon those findings, Judge Mellaci applied the correct

legal principles in reaching the conclusion that the initial

investigatory stop and pat search were legally justified under

Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).

The facts found by the trial court, which we accept, overwhelmingly

support    the   conclusion   that   the   reasonable   and   articulable

                                     9                            A-5704-14T1
suspicion test required for a Terry stop was satisfied here.    We

affirm substantially for the reasons expressed by Judge Mellaci

in his oral opinion of November 5, 2014.

    Affirmed.




                              10                         A-5704-14T1